Roby, J.
This is an appeal from a decree of the Superior Court of Vanderburgh County, foreclosing a mechanic’s lien for $41.35 upon a farm of 152 acres, in which sum an attorney’s fee of $10 is included.
1. The first point stated for reversal is that the notice of intention is void, in that it includes amounts, claimed to be due for work done upon two distinct buildings. The work was done upon the dwelling-house located upon the farm referred to. Some of the tin gutters which were taken off the porches were placed on the barn at the instance of the person in charge of the premises. It cannot be regarded as distinct from the main job, but was incidental thereto. The cases of Hill v. Braden (1876), 54 Ind. 72, and Hill v. Ryan (1876), 54 Ind. 118, are not in point. ‘ ‘ There is no reason why a joint lien may not be taken upon a dwelling with all its appurtenant outbuildings. Crawford v. Anderson (1891), 129 Ind. 117, 120; Premier Steel Co. v. McElwaine-Richards Co. (1896), 144 Ind. 614.
2. The second proposition for reversal is that the notice of intention was void for uncertainty of description. The description of the premises in the notice was defective, in that it describes the property as the north part of a certain quarter section, and another part of said section, when it should have been, all of said section, except .a certain part. This mistake was pointed out, and appropriate averments in relation thereto made in appellee’s amended complaint. The question raised as to whether reformation can be had of a mechanic’s-lien notice is not material. The further question — can the lien be decreed upon the notice as given — must be decided in the affirmative. The purpose of a mechanic’s-lien notice is to inform the owner of the creditor’s intention in such a manner that he_will know *387what property is intended. Smith v. Newbaur (1896), 144 Ind. 95, 33 L. R. A. 685. Rights of third parties are not involved, and the description, supplemented by the averments in the complaint, is sufficient. Quaack v. Schmid (1892), 131 Ind. 185; McNamee v. Rauck (1891), 128 Ind. 59; Coburn v. Stephens (1894), 137 Ind. 683, 45 Am. St. 218.
3. The fact that the appellee did the work for a subcontractor does not deprive him of the right to be paid for it or to secure himself by a mechanic’s lien. The language of the Indiana statute is comprehensive: ‘ ‘ That contractors, subcontractors, mechanics, journeymen, laborers, and all persons performing labor or furnishing material or machinery for the erection, altering, repairing, or removing any house * * * may have a lien,” etc. §8295 Burns 1908, Acts 1899, p. 569.
Judgment affirmed.
Comstock, C. J., concurs in the conclusion.